SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

767
KA 13-00058
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                                MEMORANDUM AND ORDER

CHRISTIAN L. FLAGG, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered June 6, 2011. The judgment convicted
defendant, upon his plea of guilty, of driving while intoxicated, a
misdemeanor, and vehicular manslaughter in the second degree.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence is unanimously dismissed and the judgment is
otherwise affirmed.

     Same Memorandum as in People v Flagg ([appeal No. 1] ___ AD3d ___
[June 14, 2013]).




Entered: June 14, 2013                             Frances E. Cafarell
                                                   Clerk of the Court